                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

VERNITA M. McDONALD                                                               PLAINTIFF

v.                                             CIVIL ACTION NO. 3:19-cv-279-JMV

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY                                                              DEFENDANT



                                     FINAL JUDGMENT


       Consistent with the Order [17] granting Defendant’s motion for remand of this case,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is

REVERSED and REMANDED for further action by the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g).


       SO ORDERED this 31st day of March, 2020.



                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
